           Case 3:17-cr-00533-EMC Document 1443 Filed 01/29/21 Page 1 of 3




1    JOHN T. PHILIPSBORN - SBN 83944
     Law Offices of JOHN T. PHILIPSBORN
2    507 Polk Street, Suite 350
     San Francisco, CA 94102
3    (415) 771-3801
     jphilipsbo@aol.com
4
5    MARTIN ANTONIO SABELLI - SBN 164772
     Law Offices of MARTIN SABELLI
6    740 Noe Street
7    San Francisco, CA 94114-2923
     (415) 298-8435
8    msabelli@sabellilaw.com

9    Attorneys for BRIAN WAYNE WENDT
10
                             IN THE UNITED STATES DISTRICT COURT
11
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                   SAN FRANCISCO DIVISION
13
14   UNITED STATES OF AMERICA,                    Case No. CR-17-00533-EMC

15            Plaintiff,                          MOTION FOR PERMISSION TO FILE
                                                  OVERSIZED MEMORANDUM IN
16   vs.                                          SUPPORT OF WENDT DEFENSE
                                                  MOTION TO EXCLUDE OPINION
17   JONATHAN JOSEPH NELSON, et al.,              TESTIMONY FROM FBI OR OTHER
                                                  EXPERTS TESTIFYING ABOUT
18            Defendants.                         CELL PHONE COMMUNICATIONS
                                                  [CRIMINAL LOCAL RULES 47-1; 47-
19                                                2; CIVIL LOCAL RULES, RULE 7-
                                                  4(b)]
20
                                                  Dept: The Honorable Edward M. Chen,
21                                                      District Judge
22   TO: THIS HONORABLE COURT; TO COUNSEL FOR THE GOVERNMENT; TO
23   DEFENSE COUNSEL:
24            BRIAN WENDT, defendant in the above-captioned action, moves this Court
25   pursuant to Criminal Local Rule 47-2 and Civil Local Rule 7-4(b) for an Order permitting
26   him to file a memorandum in support of his motion to exclude the Government’s FBI
27   CAST Unit cell phone expert(s) including Special Agent Meredith Sparano under
28   Daubert/Kumho Tire and FRE 702, 403.
           MOTION FOR PERMISSION TO FILE OVERSIZED MEMORANDUM IN SUPPORT OF WENDT
            DEFENSE MOTION TO EXCLUDE OPINION TESTIMONY FROM ENTERPRISE EXPERTS
                                               1
        Case 3:17-cr-00533-EMC Document 1443 Filed 01/29/21 Page 2 of 3




1           The Memorandum as currently drafted is 45 pages long (without the tables) and
2    exceeds the permissible page limit by 20 pages. As explained in the supporting
3    Declaration of counsel, this brief has been written with an eye towards raising and
4    framing the many objections and legal issues that cause the Wendt defense – and most of
5    the other defenses in the above-captioned case – to seek to exclude the testimony of FBI
6    Special Agent Meredith Sparano, and all of the maps, illustrations, Powerpoints and other
7    materials the Government intends to use during her testimony. The pleading was
8    reviewed by several defense counsel before it was filed, and an effort was made to
9    include the objections of the defense (with one or two exceptions of defendants who will
10   not be making objections to the proposed testimony).
11          The motion is based on this statement of the motion, which is required under the
12   Local Rules, on the record of proceedings to date, including the discussions that have
13   been held between the Court and counsel for all parties on the matter of the enterprise
14   experts, and on the supporting declaration of counsel.
15   Dated: January 29, 2020                   Respectfully Submitted,
                                               MARTIN ANTONIO SABELLI
16
                                               JOHN T. PHILIPSBORN
17
18
19                                               /s/ John T. Philipsborn
                                               JOHN T. PHILIPSBORN
20
                                               Attorneys for Brian Wayne Wendt
21
22
23
24
25
26
27
28

       MOTION FOR PERMISSION TO FILE OVERSIZED MEMORANDUM IN SUPPORT OF WENDT
        DEFENSE MOTION TO EXCLUDE OPINION TESTIMONY FROM ENTERPRISE EXPERTS
                                           2
           Case 3:17-cr-00533-EMC Document 1443 Filed 01/29/21 Page 3 of 3




1                                          PROOF OF SERVICE
2
              I, Melissa Stern, declare:
3
            That I am over the age of 18, employed in the County of San Francisco,
4
     California, and not a party to the within action; my business address is Suite 350, 507
5    Polk Street, San Francisco, California 94102.
6
              On today’s date, I served the within document entitled:
7
              MOTION FOR PERMISSION TO FILE OVERSIZED MEMORANDUM IN
8
              SUPPORT OF WENDT DEFENSE MOTION TO EXCLUDE OPINION
9             TESTIMONY FROM ENTERPRISE EXPERTS [CRIMINAL LOCAL
              RULES 47-1; 47-2; CIVIL LOCAL RULES, RULE 7-4(b)]
10
11   ( )      By placing a true copy thereof enclosed in a sealed envelope with postage thereon
                    fully prepaid, in the United States Mail at San Francisco, CA, addressed as
12
                    set forth below;
13
     (X)      By electronically transmitting a true copy thereof through the Court’s ECF system;
14
15   ( )      By having a messenger personally deliver a true copy thereof to the person and/or
                   office of the person at the address set forth below.
16
17
              AUSA Kevin Barry
18
              AUSA Ajay Krishnamurthy
19            AUSA Lina Peng
              All defense counsel through ECF
20
21            Executed this January 29, 2020, at San Francisco, California.
22
                                            Signed:    /s/ Melissa Stern
23                                                     Melissa Stern
24
25
26
27
28

           MOTION FOR PERMISSION TO FILE OVERSIZED MEMORANDUM IN SUPPORT OF WENDT
            DEFENSE MOTION TO EXCLUDE OPINION TESTIMONY FROM ENTERPRISE EXPERTS
                                               3
